Citation Nr: 9914175	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-11 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee 
chondromalacia.

2.  Entitlement to service connection for left knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1964, and from December 1972 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
currently diagnosed right knee chondromalacia and an 
inservice injury or disease or any other incident of service.

2.  There is no medical evidence of a nexus between any 
currently diagnosed left knee chondromalacia and an inservice 
injury or disease or any other incident of service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
knee chondromalacia is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for left 
knee chondromalacia is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) has established rules for the determination 
of a well grounded claim based upon the chronicity and 
continuity of symptomatology provisions of 38 C.F.R. 
§ 3.303(b).  The Court has held that the chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate a claimant's present disability to his or her 
postservice symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records, including numerous 
reports of medical examination, have been reviewed.  The 
veteran has not contended, and the various treatment and 
examination reports do not disclose, any complaints, 
findings, or treatment for any knee problems during his 
active service.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

No post-service treatment records for knee complaints have 
been submitted in connection with the claims currently before 
the Board.

In statements in support of his claims, the veteran has 
contended that, due to excessive squat thrusts or jumps 
during his 1961 boot camp training, he has had bilateral knee 
pain since that time.

During a July 1995 VA orthopedic examination the veteran 
reported recurrent bilateral knee pain during his military 
service.  He also reported current aching in his knees after 
a day's work, and while ambulating after keeping his knees in 
one position for any length of time, and with squatting and 
kneeling.  He reported no history of swelling, locking, or 
instability of the knees.  He stated that he took aspirin 
intermittently as needed for pain.  Upon physical 
examination, the veteran was described as a well-developed, 
mildly obese male who appeared to be in good health, in no 
distress, and with a normal gait and posture.  The knee 
joints were described as appearing grossly normal, with no 
swelling or erythema.  Full range of motion was found in the 
knees, both actively and passively.  The only pain reported 
was upon squatting.  The veteran could bear his full weight 
standing and could heel/toe walk without any difficulty.  He 
denied any tenderness to pressure over the patella or with 
palpation of the knees.  Minimal mild subpatellar crepitus 
was noted in the knee joints with motion.  No instability of 
the knees was found.  No synovial thickening was found, and 
good muscular development and strength in both legs was 
found.  X-rays revealed no significant radiographic 
abnormalities in either knee.  The diagnosis was symptomatic 
knees compatible with chondromalacia, and rule out X-ray 
changes.  There is no opinion contained in the examination 
report, however, relating any bilateral knee symptomatology 
to the veteran's active service, or any incident of that 
service.

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  Tirpak.  Consequently, as 
a well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, and no 
such evidence has been submitted, the veteran's claims for 
service connection for bilateral knee chondromalacia must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).

The Board recognizes that this appeal is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's service connection claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded-claim analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for chondromalacia of the knees and 
the reasons why his claims have failed at this time.  
Robinette, 8 Vet.App. at 77-78 (1995).


ORDER

Service connection for right knee chondromalacia is denied.

Service connection for left knee chondromalacia is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

